Citation Nr: 1707257	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  16-32 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and tinnitus and assigned 0 percent and 10 percent ratings, respectively, effective from May 13, 2013.


FINDING OF FACT

In correspondence dated February 2017, the Veteran withdrew his claims for an initial compensable rating for bilateral hearing loss and an initial rating higher than 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issues of an initial compensable rating for bilateral hearing loss and an initial rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence in February 2017 that he was withdrawing the appeal for a higher rating for bilateral hearing loss and tinnitus.  He asked that he be re-evaluated for the hearing loss condition.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed.  Should the Veteran wish to be re-evaluated for his service-connected hearing loss disability, he is free to file the appropriate claims form with the AOJ.  


ORDER

The appeal for an initial compensable rating for bilateral hearing loss is dismissed.

The appeal for an initial rating higher than 10 percent for tinnitus is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


